Citation Nr: 0604406	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-01-965A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-operative cartilage repair of the left knee 
with instability, status-post total knee replacement, prior 
to April 15, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic arthritis of the left knee, 
status-post total knee replacement, prior to April 15, 2004.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals, status-post total left knee 
replacement, from June 1, 2005.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision of the RO 
that denied a disability rating in excess of 20 percent for 
service-connected post-operative cartilage repair of the left 
knee with instability; and granted a separate, 10 percent, 
rating for post-traumatic arthritis of the left knee.  The 
veteran timely appealed for higher ratings.

In February 2004, the Board remanded the matters for further 
development.

Effective April 15, 2004, the RO discontinued the separate 
evaluations for the veteran's service-connected left knee 
disabilities; the RO assigned a 100 percent evaluation for 
total left knee replacement under Diagnostic Code 5055, and 
assigned a 30 percent evaluation from June 1, 2005.  

In April 2003, the veteran claimed entitlement to service 
connection for a right arm condition, as secondary to a fall 
due to knee instability.   In September 2004, the veteran 
claimed entitlement to a total disability rating based on 
individual unemployability (TDIU).  A January 2006 document 
in the claims file indicates that the veteran also filed a 
claim for service connection for a psychiatric disability.  
As these issues have not been adjudicated by the RO, they are 
referred to the RO for appropriate action.  



FINDING OF FACT

On January 31, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran, through his authorized representative, that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  In a statement dated in January 2006, 
the veteran wrote that he wanted to withdraw this appeal.  
The withdrawal has the effect of withdrawing the notice of 
disagreement and substantive appeal.  38 C.F.R. § 20.204(c) 
(2005).  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.




                       
____________________________________________
Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


